Citation Nr: 1030052	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as posttraumatic stress disorder (PTSD), for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to January 1978.  
He died in September, 2002, while several of his service 
connection claims were pending.  The appellant is the Veteran's 
surviving spouse.  The appellant filed claims for accrued 
benefits based on claims pending on the date of the Veteran's 
death.

In a rating decision issued in February 2003, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, granted service connection for the cause of death of 
the Veteran.  In a rating decision issued in October 2003, the RO 
granted service connection for diabetes mellitus for purposes of 
accrued benefits, but deferred all remaining service connection 
claims, including the PTSD claim, for further development.  The 
claims file was then transferred to the Portland, Oregon, RO.

This appeal arises from a Portland, Oregon, RO rating decision 
issued in July 2004, which in pertinent part denied service 
connection for PTSD for accrued benefits purposes.  Though 
adjudicated by the RO as a claim relating to PTSD, a claim for a 
specific psychiatric disability encompasses a claim in general 
for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that claims for service connection 
specifically for a psychiatric disability of PTSD encompass 
claims for service connection for all psychiatric disabilities; 
an appellant generally is not competent to diagnose his mental 
condition, he is only competent to identify and explain the 
symptoms that he observes and experiences). 

At the RO in a January 2007 hearing (Travel Board hearing) before 
the undersigned Veterans Law Judge, the appellant's 
representative stated that except the claim for service 
connection for PTSD for accrued benefits purposes, the appellant 
was withdrawing all other claims.  See page three of the hearing 
transcript.  

In a May 2007 decision, the Board denied the appellant's claim 
for service connection for PTSD for accrued benefits purposes.  
Subsequently, in a December 2008 decision, the Board vacated its 
May 2007 decision, and remanded the case to the RO for further 
development.


FINDINGS OF FACT

1. The appellant's claim for accrued benefits was timely filed 
within one year of the Veteran's death in September 2002.

2.  The Veteran's claimed stressors were credible; related to his 
fear of hostile military activity involving events resulting in 
actual or threatened death or serious injury; and consistent with 
the places, types, and circumstances of his service in Vietnam.

3.  At the time of the Veteran's death, the claims file contained 
supporting objective medical evidence that VA psychiatrist and 
psychologist statements have adequately confirmed that: the 
claimed stressors were adequate to support a diagnosis of PTSD, 
and that the PTSD symptoms were related to the claimed stressors 
and fear of hostile military activity.





CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria for 
establishing service connection for PTSD, for purposes of accrued 
benefits, are met.  38 U.S.C.A. 
§§ 1110, 1154, 5100, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004). VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim 
for service connection, so that VA must provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Though notification to the appellant may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
appellant has been provided all information needed for a 
reasonable person to prove these claims. In any event, the 
Federal Circuit recently vacated the Court's previous decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that 
generic notice in response to a claim for an increased rating is 
all that is required. See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009).

Given the completely favorable disposition of the issue decided 
below in granting the claim on appeal, any possible deficiencies 
in the duty to notify and to assist with respect to the current 
appellate review of the claim constitutes harmless error and will 
not prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  The Board will thus proceed with the 
adjudication of the appeal.

II.  Service Connection for PTSD for Purposes of Accrued 
Benefits.

The law governing claims for accrued benefits state that upon the 
death of a Veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which the Veteran was entitled 
at the time of death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions or 
other evidence that was on file when the Veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Pursuant to 38 U.S.C. § 5121(c), an application for accrued 
benefits must be filed "within one year after the date of [the 
Veteran's] death." See also 38 C.F.R. 
§ 3.1000(c).  The appellant's claim for accrued benefits was 
timely filed within one year of the Veteran's death in September 
2002.  38 C.F.R. § 3.1000(c).

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year limit 
on accrued benefits so that a Veteran's survivor may receive the 
full amount of award for accrued benefits. This change applies 
only to deaths occurring on or after the date of enactment, 
December 16, 2003.  Because the Veteran died in September 2002, 
which was before the date of enactment, this change does not 
apply in this case and is noted only for information purposes.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651(2003) (codified at 38 U.S.C. § 5121(a)).

Evidence in the Veteran's VA claims file at the time of his death 
in September 2002, included service treatment records, and VA and 
private treatment records.  VA mental health records dated in 
August 2002 contain a diagnosis of PTSD related to service in 
Vietnam.  Also of record at the time of the Veteran's death was a 
DD Form 214 reflecting that the Veteran received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and credit for 
overseas service in Korea and in Germany.  The form notes that 
his Army Military Operational Specialty Code (MOS) was 31M40, 
communication equipment operator.  

After the Veteran died in September 2002, additional private and 
VA medical records of treatment of the Veteran were received and 
associated with the claims files.  The decision here on the claim 
for accrued benefits cannot be based on the evidence contained in 
the private medical records that were not on file when the 
Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, 
because the VA treatment records associated with the claims file 
after the Veteran died were in VA's possession, they are 
constructively of record at that time and may form a basis for a 
grant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The determinative question in this appeal is whether the evidence 
in the claims file (including VA treatment records constructively 
of record) at the time of the Veteran's death is sufficient to 
grant service connection for PTSD.  Though adjudicated by the RO 
as a claim specifically relating to PTSD, a claim for a specific 
psychiatric disability encompasses a claim in general for any 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 
5107 (West 2002).

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

During the pendency of this claim, effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required.  Credible supporting evidence was not 
limited to service department records, but could be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible 
supporting evidence of the actual occurrence of an in-service 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the appellant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The appellant in this case receives consideration under the 
amended version of 38 C.F.R. § 3.304(f) because the claim was 
appealed to the Board prior to July 13, 2010, but was not decided 
by the Board as of July 13, 2010.
  
Factual Background and Analysis

The evidence of record (in the claims file or constructively of 
record) at the time of the Veteran's death included service 
medical records, which do not reflect a mental disorder or other 
information referable to the PTSD claim.  At the November 1977 
examination at expiration of term of service, evaluation for 
psychiatric condition was normal.  

Review of the medical evidence of record at the time of the 
Veteran's death shows that the first medical evidence of any 
psychiatric condition was shown in 2002, a few months before his 
death in September 2002.  An April 2002VA hospital record shows 
that the Veteran was hospitalized for about two weeks that month, 
and that the diagnoses included major depression, and PTSD.  

Associated treatment records during that hospitalization includes 
a walk-in admission note, which recorded a history that the 
Veteran stopped working in the previous month and was on 
temporary disability through his job because of symptoms of 
anxiety and depression.  The report noted that the Veteran, a 
combat Veteran in Vietnam, reported his belief that he was now 
having symptoms of PTSD.  The Veteran reported that he was in 
Vietnam from 1971 to 1972.  He reported that he was a combat 
Veteran and had killed enemy soldiers, lost fellow soldiers he 
was close to, and he had been on helicopters from which enemy had 
been thrown to their death when they would not talk to answer 
questions.  The Veteran was started on Prozac and Valium.  The 
admission note contains a diagnoses of PTSD acute exacerbation; 
history of addiction to pain killers/methamphetamine; work 
stress.

An April 2002 VA discharge summary report shows that the 
admission diagnosis on Axis I was PTSD (primary diagnosis); major 
depression; and marijuana abuse in early remission (secondary 
diagnosis).  The report noted a history that the Veteran was 
admitted after having been seen privately.  He had been started 
on 10 mg. of Fluoxetine in March 2002 by Kaiser in Stockton, 
California, and this had been later increased from 10 to 30 mg.  

The examiner noted that the Veteran had reported having PTSD 
symptoms of nightmares, recurrent intrusive thoughts, and 
increasing rage.  He had been unable to stop focusing on losses, 
which would lead to increasing depression and anxiety.  He had a 
startle response and had flashbacks.  He had also been crying and 
had been having rage episodes at times.  

During the April 2002 hospitalization, the Veteran was placed on 
Clonazepam, and Valium was discontinued.  The Clonazepam was 
tapered and then discontinued over the course of hospitalization.  
In addition, the Fluoxetine was increased from 30 to 40 mg per 
day.  The report noted that during hospitalization, the Veteran 
was depressed with frequent crying spells.  He was not suicidal, 
and was hopeful of improvement in the future.  The report 
contains a concluding discharge diagnosis on Axis I, of PTSD.

The report of a June 2002 VA psychiatry consultation shows that 
the Veteran reported he served as a communications expert on a 
fire base and suffered numerous traumatic experiences while there 
in Vietnam between 1971 and 1972.  He reported that he lost 
several friends and witnessed three of them killed in a single 
rocket attack.  He reported that he was a victim of numerous 
rocket attacks in a 21-day assault on his base.  He reported that 
he killed individuals while protecting the perimeter of his base.  
He reported that as a result of his traumatic experiences in 
Vietnam, he experienced numerous psychological consequences, 
beginning with depression and low self-esteem in the early 1970s.  
He reported a number of symptoms referable to PTSD cited in the 
report.  He denied any history of suicide attempts but he 
reported he had a history of suicidal ideation.  

After mental status examination, on Axis I the examining VA 
psychiatrist diagnosed PTSD; opiate dependence; polysubstance 
abuse, rule out methamphetamine dependence, rule out cocaine 
dependence; and mood disorder not otherwise specified, rule out 
major depressive disorder.  At the conclusion of the June 2002 
psychiatric consultation report, the examining psychiatrist 
opined that though the Veteran was not a field combat soldier, he 
does seem to clearly meet criteria A for PTSD diagnosis and is 
presently endorsing sufficient other symptoms to warrant the 
diagnosis.

An August 2002 VA discharge summary report shows that the Veteran 
was hospitalized from June to August 2002.  The report shows that 
the Veteran participated in a 60-day PTSD residential 
rehabilitation program, which included medical and psychiatric 
assessment, and psychological testing.  The report noted that 
during focus groups, the Veteran worked to connect his current 
difficulties and symptoms to significant events in his life, 
including experiences from traumatic events during his Vietnam 
service.  

In the report, the examiner noted that the Veteran had developed 
PTSD symptoms from his experiences, including hyperarousal, 
flashbacks, nightmares, intrusive memories, startle response, 
sleep disturbance, social isolation, depression, poor anger 
management, stuffing emotions, increased avoidance/escape, 
substance abuse, and guilt.  

The August 2002 VA discharge summary report contains a concluding 
diagnostic impression on Axis I, of PTSD, chronic; polysubstance 
dependence (Opioid and Amphetamine), in remission; mood disorder, 
not otherwise specified; and nicotine dependence.  That report 
was signed by a psychology intern and a staff psychologist.

An associated August 2002 VA PTSD trauma group progress note 
shows that the Veteran reported that during service in Vietnam 
between 1971 and 1972, he was responsible for communication from 
line units back to base camps and for resupplying fire bases with 
communication equipment.  

The progress note shows that the Veteran discussed moderate 
combat exposure in which he witnessed American and Vietnamese 
soldiers being wounded and killed.  He discussed several 
incidents that currently caused him to have nightmares and 
flashbacks.  The incident that had the most emotional impact 
involved the accidental deaths of a Vietnamese woman and her 
baby.  He also reported on an incident in which several 
Vietnamese soldiers attempted to breach the perimeter of his 
camp, and he and other soldiers had to kill them when they got 
too close.  

He discussed other incidents, including one in which he was on 
patrol all night and experienced intense fear, and another when 
his friend overdosed on drugs and died.  The Veteran reported the 
loss of several friends and witnessed three of them killed in a 
single rocket attack.  He reported that he was the victim of 
numerous rocket attacks in a 21-day assault on his base.  He 
reported that he killed individuals while protecting the 
perimeter of his base.  The report noted that the Veteran 
continued to struggle throughout his tour with feelings of fear 
and guilt, and the feeling that he should not be harming others.  

The August 2002 VA PTSD trauma group progress note shows that the 
treatment provider concluded that the Veteran had developed PTSD 
symptoms from his experiences including hyperarousal, flashbacks, 
nightmares, intrusive memories, startle response, sleep 
disturbance, social isolation, depression, stuffing emotions, 
substance abuse, poor anger management, and increased 
avoidance/escape, substance abuse, and guilt.  The report 
contains a diagnostic impression of PTSD.  The report was signed 
by two VA psychologists.

Although the evidence does not confirm that the Veteran 
participated in combat, the Board finds that the Veteran credibly 
cited stressors during extensive treatment, that are entirely 
consistent with the places, types, and circumstances of the 
Veteran's service in Vietnam between August 2, 1971 and May 10, 
1972.  The incidents he cited that are discussed above, are 
entirely consistent with the places, types and circumstances of 
service the Veteran would have experienced in Vietnam during that 
time in his role in communications.

Moreover, as discussed above, the claimed stressors are entirely 
in harmony with the type of stressor that would be related to a 
fear of hostile military activity.  The Veteran consistently and 
credibly reported a number of stressors involving actual or 
threatened death or serious injury to the Veteran and others, 
involving rocket or mortar fire, small arms fire, and other 
weapons.

As discussed above, more than one VA psychiatrist or psychologist 
has adequately confirmed that the claimed stressors were adequate 
to support a diagnosis of PTSD, and that the PTSD symptoms were 
related to the claimed stressors.  In June 2002, a VA 
psychiatrist opined that, though the Veteran was not a field 
combat soldier, he did seem to clearly meet criteria A for PTSD 
diagnosis and was presently endorsing sufficient other symptoms 
to warrant the diagnosis.  

Presumably, "criteria A" refers to criteria that is necessary 
to establish a diagnosis of PTSD under DSM-IV.   See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).

Criteria A of DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125(a).

By confirming that the Veteran's case met criteria A, the June 
2002 VA psychiatrist essentially confirmed that the claimed 
stressors were adequate to support a diagnosis of PTSD, and that 
the PTSD symptoms were related to the claimed stressors.  
Additionally, VA staff psychologists in the August 2002 VA PTSD 
trauma group progress note, and in the August 2002 VA discharge 
summary report, opined that the Veteran had developed PTSD 
symptoms from his experiences in Vietnam.  Both of these report 
concluded with diagnoses of PTSD.

In sum, the claimed stressors were credible, and related to his 
fear of hostile military activity involving events resulting in 
actual or threatened death or serious injury; and consistent with 
the places, types, and circumstances of his service in Vietnam.  
At the time of the Veteran's death, the claims file contained 
supporting objective medical evidence that VA psychiatrist and 
psychologist statements have sufficiently confirmed that the 
claimed stressors were adequate to support a diagnosis of PTSD, 
and that the PTSD symptoms were related to the claimed stressors 
and fear of hostile military activity.  There is no clear and 
convincing evidence to the contrary.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether PTSD, is 
related to service.  Accordingly, resolving all reasonable doubt 
in the appellant's favor, the Board finds that PTSD was incurred 
in service, and that service connection for PTSD, for purposes of 
accrued benefits, is warranted.  38 U.S.C.A. §§ 5107, 5121; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.1000.
 
ORDER

Service connection for PTSD, for purposes of accrued benefits, is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


